Citation Nr: 1430166	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran requested a Travel Board hearing at the time of his January 2010 substantive appeal.  However, in correspondence dated in May 2014, the Veteran indicated that he was unable to attend his scheduled Travel Board hearing and expressed his desire for the Board to proceed with adjudication of his claim.  As such, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2013). 

The issue of entitlement to a compensable initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the issue of entitlement to an initial rating greater than 10 percent for tinnitus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial rating greater than 10 percent for tinnitus, by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the issue of entitlement to an initial rating greater than 10 percent for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an initial rating greater than 10 percent for tinnitus and it is dismissed.


ORDER

The issue of entitlement to an initial rating greater than 10 percent for tinnitus is dismissed.


REMAND

The Veteran's service-connected bilateral hearing loss is rated as noncompensable.  He asserts that a higher rating is warranted.  In the Veteran's January 2010 substantive appeal, he requested that a new VA examination be scheduled.  

The Board notes that the most recent VA audiological examination was conducted in February 2009, over 5 years ago.  VA treatment records dated as recently as April 2014 show that the Veteran continues to receive ongoing treatment for hearing loss, and that he was issued hearing aids which did not improve his hearing.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current severity of his bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported. 

The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  The RO must then readjudicate the issue on appeal and, thereafter, if the issue on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


